961 F.2d 1577
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert S. GERHART, Petitioner-Appellant,v.Terry L. MORRIS, Warden, Respondent-Appellee.
No. 91-3923.
United States Court of Appeals, Sixth Circuit.
May 13, 1992.

Before RALPH B. GUY, Jr. and BOGGS, Circuit Judges;  and RONEY, Senior Circuit Judge.*

ORDER

1
Robert S. Gerhart, a pro se Ohio prisoner, appeals the district court's judgment dismissing his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Gerhart was convicted by a jury in 1983 of two counts of rape and one count of gross sexual imposition.   He was sentenced to a prison term of 15 to 60 years.   Gerhart filed a direct appeal raising eight assignments of error, including lack of jurisdiction and venue.   The Ohio Court of Appeals rejected these issues and affirmed Gerhart's conviction in a decision filed January 25, 1984.   The Ohio Supreme Court denied leave to appeal.


3
In his present petition, Gerhart raises two related grounds for relief:  (1) failure to prove or ascertain proper venue, and (2) failure to prove territorial jurisdiction.   The district court summarily dismissed Gerhart's petition pursuant to Rule 4, Rules Governing Section 2254 Cases, in an opinion and order filed June 11, 1991.   In its opinion, the district court found that the petition failed to allege a violation of the U.S. Constitution as required under § 2254.   Gerhart's petition for reconsideration was denied on September 20, 1991.


4
On appeal, Gerhart continues to argue that his claims are cognizable in federal court.   He has submitted a request to proceed in forma pauperis.


5
Upon review, we affirm the district court's judgment because Gerhart has failed to show that his trial was fundamentally unfair or that the proceeding resulted in his unjust confinement.   See Williams v. Withrow, 944 F.2d 284, 288 (6th Cir.1991), petition for cert. filed, (Dec. 12, 1991).


6
Accordingly, we grant Gerhart's request for pauper status on appeal.   The district court's judgment, filed June 11, 1991, is affirmed for the reasons stated therein and in the district court's order denying reconsideration, filed September 20, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Paul H. Roney, Senior Circuit Judge, U.S. Court of Appeals for the Eleventh Circuit, sitting by designation